Citation Nr: 9928578	
Decision Date: 09/30/99    Archive Date: 10/12/99

DOCKET NO.  95-19 776	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUES

1.  Entitlement to an evaluation in excess of 10 percent for 
low back strain, spondylolisthesis, L5-S1.

2.  Entitlement to an evaluation in excess of 10 percent for 
postoperative traumatic arthritis of the left knee.

3.  Entitlement to a compensable evaluation for bilateral 
hearing loss.

4.  Entitlement to service connection for a right knee 
disorder, to include as secondary to the veteran's service-
connected left knee disorder.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States



ATTORNEY FOR THE BOARD

A. C. Mackenzie, Associate Counsel


INTRODUCTION

The veteran served on active duty from April 1972 to June 
1994.

This matter comes before the Board of Veterans' Appeals 
(Board or BVA) on appeal from a December 1994 rating decision 
issued by the Department of Veterans Affairs (VA) Regional 
Office (RO) in St. Louis, Missouri.

The veteran's appeal initially included the issues of 
entitlement to service connection for an eye disorder and a 
kidney disorder.  However, the RO granted service connection 
for both of these disorders in a July 1995 rating action.

In December 1996, the Board remanded this case to the RO for 
further development, to include a search for records and a 
new VA examination.  This development has been completed in 
accordance with the remand instructions, and the case has 
since been returned to the Board.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of this appeal has been obtained by the RO.

2.  The veteran's low back disorder is productive of flexion 
limited to 60 degrees, extension is limited to 15 degrees, 
and pain with motion.

3.  The veteran's left knee disorder is manifested by flexion 
limited to 120 degrees, full extension, minimal tenderness, 
degenerative joint disease, and pain with motion.

4.  The veteran has Level I hearing in both ears.

5.  The evidence of record does not support an etiological 
relationship between the veteran's right knee disorder and 
either service or a service-connected disorder.


CONCLUSIONS OF LAW

1.  The criteria for a 20 percent evaluation for low back 
strain, spondylolisthesis, L5-S1, have been met.  38 U.S.C.A. 
§§ 1155, 5107 (West 1991); 38 C.F.R. §§ 4.1, 4.7, 4.40, 4.45, 
4.71a, Diagnostic Codes 5292, 5295 (1998).

2.  The criteria for a 20 percent evaluation for 
postoperative traumatic arthritis of the left knee have been 
met.  38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. 
§§ 4.1, 4.7, 4.40, 4.45, 4.71a, Diagnostic Code 5257 (1998).

3.  The criteria for a compensable evaluation for bilateral 
hearing loss have not been met.  38 U.S.C.A. §§ 1155, 5107 
(West 1991); 38 C.F.R. §§ 4.1, 4.7, 4.85, Diagnostic Code 
6100 (1998).

4.  A right knee disorder was not incurred as a result of 
service or as secondary to the veteran's left knee disorder.  
38 U.S.C.A. §§ 1110, 1112, 1113, 1131, 1137, 5107 (West 
1991); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.310 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

As a preliminary matter, the Board finds that the veteran's 
claims are plausible and capable of substantiation and are 
therefore well grounded within the meaning of 38 U.S.C.A. 
§ 5107(a) (West 1991).  With regard to the veteran's claims 
for higher evaluations, the Board observes that a claim that 
a service-connected condition has become more severe is well 
grounded when the claimant asserts that a higher rating is 
justified due to an increase in severity.  See Caffrey v. 
Brown, 6 Vet. App. 377, 381 (1994); Proscelle v. Derwinski, 2 
Vet. App. 629, 631-32 (1992).  The Board is also satisfied 
that all relevant facts have been properly developed and that 
no further assistance to the veteran is required in order to 
comply with the VA's duty to assist him in developing the 
facts pertinent to his claims under 38 U.S.C.A. § 5107(a) 
(West 1991).  

I.  Claims for higher evaluations

A.  Applicable laws and regulations

Disability ratings are determined by applying the criteria 
set forth in the VA's Schedule for Rating Disabilities.  
Ratings are based on the average impairment of earning 
capacity.  Individual disabilities are assigned separate 
diagnostic codes.  See 38 U.S.C.A. § 1155 (West 1991); 38 
C.F.R. § 4.1 (1998).  Where entitlement to compensation has 
already been established and an increase in the disability 
rating is at issue, it is the present level of disability 
that is of primary concern.  See Francisco v. Brown, 7 Vet. 
App. 55, 58 (1994).  But see generally Fenderson v. West, 12 
Vet. App 119 (1999) (concerning the application of "staged" 
ratings in certain cases in which a claim for a higher 
evaluation stems from an initial grant for service connection 
for the disability at issue).  Where there is a question as 
to which of two evaluations shall be applied, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  See 38 C.F.R. 
§ 4.7 (1998).

A.  Low back and left knee disorders

In the appealed December 1994 rating decision, the RO granted 
service connection for low back and knee disorders and 
assigned a 10 percent evaluation for each of these disorders, 
effective from July 1994.  The RO based these grants of 
service connection on service medical records showing 
complaints of low back pain beginning in 1983, and left knee 
surgery in 1974 and 1976.  The 10 percent evaluations have 
since remained in effect and are at issue in this case.

The veteran complained of low back pain and left knee 
limitation of motion, pain, crepitus, and swelling during his 
October 1994 VA general medical examination.  Range of motion 
studies of the back revealed flexion to 60 degrees, extension 
to 45 degrees, and right and left lateral flexion to 35 
degrees.  An examination of the left knee revealed minimal 
tenderness and no effusion, and range of motion studies 
revealed left knee flexion to 120 degrees and extension to 
180 degrees.  X-rays revealed L5 spondylolysis, with Grade 
I/IV spondylolisthesis of L5 on S1; and degenerative changes 
within the medial compartment of the left knee.  The examiner 
diagnosed lumbosacral degenerative joint disease and 
indicated that this disability was stable at the current time 
and with evidence of minimal nerve compression or limitation.  
Also, the examiner diagnosed left knee erosive degenerative 
joint disease, noted to be "reasonably stable" at the 
current time and without inflammation.  However, the examiner 
noted that this disability was "apparently severe enough 
requiring knee replacement at some point."  The examiner 
further stated that "the knee and back condition have caused 
significant impairment of certain activities."

During his July 1995 VA hearing, the veteran reported left 
knee instability, locking, swelling, and pain.  The veteran 
also testified that his low back disability produced pain 
radiating into the lower extremities and caused trouble 
sleeping.

The veteran's March 1998 VA examination revealed left knee 
range of motion from zero to 140 degrees, with mild 
patellofemoral pain and a well-healed incision.  No effusion 
was noted.  On varus and valgus testing, the knee was noted 
to he stable, and anterior drawer sign, Lachman's test, and 
McMurray's test were negative.  Range of motion studies of 
the back revealed flexion to 60 degrees and extension to 15 
degrees.  Forward and lateral flexion was noted to be 
painful.  X-rays revealed patellofemoral degenerative joint 
disease, with medial joint narrowing, of the left knee; and a 
L5 pars interarticularis defect and Grade I and II 
spondylolisthesis.  The pertinent diagnoses were left knee 
medial and patellofemoral degenerative joint disease and L5-
S1 spondylolisthesis, Grades I and II.  The examiner noted 
that it was impossible to determine if the veteran's low back 
disability was congenital or traumatic.  Also, the examiner 
indicated that the veteran's left knee would have limitations 
during flare-ups, although the physiological range of motion 
would not be limited, and increased fatigue ability secondary 
to disuse from pain.

In this case, the RO has evaluated the veteran's low back 
disability at the 10 percent rate under 38 C.F.R. § 4.71a, 
Diagnostic Code 5295 (1998).  Under this section, a 10 
percent evaluation is warranted for lumbosacral strain with 
characteristic pain on motion, while a 20 percent evaluation 
is warranted for muscle spasm on extreme forward bending or 
loss of lateral spine motion, unilateral, in the standing 
position.  

In reviewing the medical evidence in this case, the Board 
observes that the veteran's VA examinations have not shown 
muscle spasm or significant loss of lateral spine motion.  
The Board notes, however, that the veteran's lumbar spine 
flexion is limited to 60 degrees, and his extension is 
limited to 15 degrees; as such, the Board has considered the 
veteran's claim under the criteria of Diagnostic Code 5292, 
which pertains to limitation of motion of the lumbar spine.  
Under this section, a 10 percent evaluation is warranted for 
slight limitation of motion of the lumbar spine, while a 20 
percent evaluation is warranted for moderate limitation of 
motion.  Given the finding of flexion limited to no more than 
60 degrees, the Board observes that the veteran's limitation 
of motion of the lumbar spine is more accurately described as 
slight than as moderate.  However, the Board also notes that 
the veteran's limitation of motion of the lumbar spine has 
been characterized as "painful."  As such, the Board finds 
that a higher evaluation, of 20 percent, is warranted on the 
basis of painful motion.  See DeLuca v. Brown, 8 Vet. App. 
202, 204-07 (1996); 38 C.F.R. §§ 4.40, 4.45 (1998).  
 
The Board has considered whether an evaluation in excess of 
20 percent is warranted under other pertinent diagnostic 
codes.  However, there is no evidence of favorable ankylosis 
of the lumbar spine (the criteria for a 40 percent evaluation 
under Diagnostic Code 5289); or severe intervertebral disc 
syndrome, with recurrent attacks and intermittent relief (the 
criteria for a 40 percent evaluation under Diagnostic Code 
5293).

With regard to the veteran's left knee disorder, the Board 
notes that the RO has evaluated this disorder at the 10 
percent rate under 38 C.F.R. § 4.71a, Diagnostic Code 5257 
(1998).  Under this section, slight recurrent subluxation or 
lateral instability of the knee warrants a 10 percent 
evaluation, while moderate recurrent subluxation or lateral 
instability of the knee warrants a 20 percent evaluation.  A 
30 percent evaluation is in order in cases of severe 
recurrent subluxation or lateral instability.  The United 
States Court of Appeals for Veterans Claims (Court) has held 
that Diagnostic Code 5257 contemplates the criteria of 38 
C.F.R. §§ 4.40 and 4.45 (1998), which concern the 
applicability of a higher evaluation in cases of such 
symptomatology as painful motion and functional loss due to 
pain.  See Johnson v. Brown, 9 Vet. App. 7, 11 (1996). 

In this case, the Board observes that the veteran's left knee 
disorder is manifested by flexion limited to 120 degrees, 
full extension, minimal tenderness, degenerative joint 
disease, and pain with motion.  The examiner who examined the 
veteran in 1994 indicated that his left knee disability 
caused "significant" impairment, while the examiner who 
examined the veteran in 1998 noted that the left knee would 
have limitations during flare-ups, although the physiological 
range of motion would not be limited, and increased 
fatigability secondary to disuse from pain.  In view of this 
commentary, the Board finds that the veteran's left knee 
disability is most appropriately characterized as moderate, 
but not more, in degree.  Therefore, the Board finds that the 
demonstrated symptomatology is analogous to the degree of 
impairment contemplated by a 20 percent evaluation under 
Diagnostic Code 5257.  As such, an increased evaluation for 
the veteran's service-connected left knee disorder is 
warranted.  

The Board has considered other diagnostic code sections so as 
to determine whether there is a basis for an evaluation in 
excess of 20 percent for the veteran's left knee disorder.  
However, there is no evidence of ankylosis of the knee at a 
favorable angle in full extension, or in slight flexion 
between zero and 10 degrees (the criteria for a 30 percent 
evaluation under Diagnostic Code 5256); flexion limited to 15 
degrees (the criteria for a 30 percent evaluation under 
Diagnostic Code 5260); extension limited to 20 degrees (the 
criteria for a 30 percent evaluation under Diagnostic Code 
5261); or malunion of the tibia and fibula, with marked knee 
or ankle disability (the criteria for a 30 percent evaluation 
under Diagnostic Code 5262).  Also, while the veteran has 
degenerative joint disease of the left knee, there is no 
clinical evidence confirming instability of that knee.  As 
such, there is no basis for separate evaluations under 
Diagnostic Codes 5010 and 5257.  See VAOPGCPREC 23-97 (July 
1, 1997).

Overall, the Board finds that the evidence of record supports 
a 20 percent evaluation for a low back disorder and a 20 
percent evaluation for a left knee disorder, and no more, 
under the applicable diagnostic criteria.

B.  Hearing loss

In cases where the evaluation of hearing loss is at issue, 
audiological examinations are conducted using the controlled 
speech discrimination tests together with the results of the 
pure tone audiometry test.  The horizontal lines in Table VI 
(in 38 C.F.R. § 4.87 (1998)) represent nine categories of the 
percentage of discrimination based on the controlled speech 
discrimination test.  The vertical columns in Table VI 
represent nine categories of decibel loss based on the pure 
tone audiometry test.  The numerical designation of impaired 
efficiency (I through XI) will be determined for each ear by 
intersecting the horizontal row appropriate for the 
percentage of discrimination and the vertical column 
appropriate to pure tone decibel loss.  For example, with the 
percentage of discrimination of 70 and an average pure tone 
decibel loss of 64, the numeric designation level is "V" 
for one ear.  The same procedure will be followed for the 
other ear.  38 C.F.R. § 4.85(a) (1998).

The percentage evaluation will be found from Table VII (in 38 
C.F.R. § 4.87 (1998)) by intersecting the horizontal row 
appropriate for the numeric designation for the ear having 
the better hearing and the vertical column appropriate to the 
numeric designation level for the ear having the poorer 
hearing.  For example, if the better ear has a numeric 
designation level of "V" and the poorer ear has a numeric 
designation level of "VII," the percentage evaluation is 30 
percent, and the diagnostic code is 6103.  38 C.F.R. 
§§ 4.85(b), 4.87, Diagnostic Codes 6100-6110 (1998).  

The Board observes that certain regulatory changes were 
recently made to the criteria for evaluating audiological 
disabilities, as included in 38 C.F.R. §§ 4.85-4.87.  These 
changes were made effective as of June 10, 1999.  See 64 Fed. 
Reg. 25202-25210 (1999).  Generally, when the laws or 
regulations change while a case is pending, the version most 
favorable to the claimant applies, absent congressional 
intent to the contrary.  Karnas v. Derwinski, 1 Vet. App. 
308, 312-13 (1991).  But see Rhodan v. West, 12 Vet. App. 55, 
57 (1998) (where compensation is awarded or increased 
pursuant to an act of Congress or an administrative issue, 
the effective date of an award or increase shall not be 
earlier than the effective date of the act of Congress or the 
administrative issue); 38 U.S.C.A. § 5110(g) (West 1991). 

The Board observes that the summary information accompanying 
the regulatory changes to the criteria for evaluating 
audiological disabilities specifically indicates that, except 
for certain "unusual patterns of hearing impairment," the 
regulatory changes do not constitute liberalizing provisions.  
Id. at 25204.  The "unusual patterns of hearing impairment" 
include cases where the pure tone thresholds at each of the 
four specified frequencies (1000, 2000, 3000, and 4000 Hertz) 
is 55 decibels or more, or where the pure tone thresholds are 
30 decibels or less at 1000 Hertz and 70 decibels or more at 
2000 Hertz.  The Board observes that the RO has not yet had 
an opportunity to apply the regulatory changes noted above to 
the veteran's case.  However, as such regulatory changes 
would not materially affect the outcome of this case because 
the veteran's hearing loss, described below, does not fit 
either of the "unusual patterns of hearing impairment" set 
forth in the revised regulations, the application of these 
regulatory changes does not result in prejudice to the 
veteran.  See generally Bernard v. Brown, 4 Vet. App. 384 
(1994).

In this case, the RO granted service connection for bilateral 
hearing loss, with a noncompensable (zero percent) evaluation 
assigned as of July 1994, in a December 1994 rating decision 
in view of in-service evidence of hearing loss and the 
results of a November 1994 VA audiological examination.  On 
the authorized audiological evaluation conducted in 
conjunction with this examination, pure tone thresholds, in 
decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
20
20
20
65
75
LEFT
15
15
15
65
70

The examiner noted that the average pure tone thresholds were 
45 decibels in the right ear and 41 decibels in the left ear.  
Speech audiometry revealed speech recognition ability of 94 
percent in both ears.  These findings equate to Level I 
hearing loss in both ears under Table VI, and, in applying 
these findings to Table VII, the Board observes that a 
noncompensable evaluation is, in fact, warranted under 
Diagnostic Code 6100.

Overall, the medical evidence of record simply does not show 
that the veteran's bilateral hearing loss is sufficiently 
disabling as to warrant a compensable evaluation.  The 
veteran's lay assertions of decreased hearing, as indicated 
in his July 1995 VA hearing testimony, are insufficient to 
establish entitlement to a compensable evaluation for 
bilateral hearing loss because ". . . disability ratings for 
hearing impairment are derived by a mechanical application of 
the rating schedule to the numeric designations assigned 
after audiometric evaluations are rendered."  Lendenmann v. 
Principi, 3 Vet. App. 345,  349 (1992).  The Board would 
remind the veteran that he is free to submit evidence at a 
later date in furtherance of the assignment of a higher 
evaluation.  In the present case, however, the mechanical 
application clearly establishes a noncompensable disability 
evaluation under Diagnostic Code 6100. 


C.  Conclusion

With regard to each of the claims discussed above, the Board 
finds that the evidence of record does not raise the question 
of whether higher ratings were warranted for any periods of 
time following the initial grants of service connection so as 
to warrant "staged" ratings due to a significant change in 
the level of disability.  In view of this, the Board observes 
that the veteran has not alleged, and the record does not 
demonstrate, that any recent findings were used in any way to 
deprive him of higher ratings when he was originally 
evaluated by the VA.  Rather, the more recent March 1998 VA 
orthopedic examination was requested by the Board in order to 
obtain findings not indicated in the report of the October 
1994 VA general medical examination, and, as noted above, the 
Board has considered those findings in granting higher 
evaluations for the veteran's low back and left knee 
disorders.  See generally Fenderson, supra.

The Board has based its decision in this case upon the 
applicable provisions of the VA's Schedule for Rating 
Disabilities.  The veteran has submitted no evidence showing 
that the service-connected disabilities addressed in this 
decision have markedly interfered with his employment status 
beyond that interference contemplated by the assigned 
evaluations, and there is also no indication that these 
disorders have necessitated frequent periods of 
hospitalization during the pendency of this appeal.  As such, 
the Board is not required to remand this matter to the RO for 
the procedural actions outlined in 38 C.F.R. § 3.321(b)(1) 
(1998).  See Bagwell v. Brown, 9 Vet. App. 337, 338-39 
(1996); Floyd v. Brown, 9 Vet. App. 88, 94-95 (1996); 
Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).

II.  Entitlement to service connection for a right knee 
disorder

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131 (West 1991); 38 C.F.R. § 3.303(a) 
(1998).  For the showing of chronic disease in service, there 
is required a combination of manifestations sufficient to 
identify the disease entity and sufficient observation to 
establish chronicity at the time.  If chronicity in service 
is not established, a showing of continuity of symptoms after 
discharge is required to support the claim.  38 C.F.R. § 
3.303(b) (1998).  Service connection may also be granted for 
any disease diagnosed after discharge when all of the 
evidence establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d) (1998).  
Certain chronic diseases, including arthritis, may be 
presumed to have been incurred during service if manifested 
to a compensable degree within one year of separation from 
active military service.  38 U.S.C.A. §§ 1101, 1112, 1113, 
1137 (West 1991); 38 C.F.R. §§ 3.307, 3.309 (1998).  

Additionally, a disability which is proximately due to, or 
results from, another disease or injury for which service 
connection has been granted shall be considered a part of the 
original condition.  38 C.F.R. § 3.310(a) (1998).  
Specifically, when aggravation of a disease or injury for 
which service connection has not been granted is proximately 
due to, or the result of, a service-connected condition, the 
veteran shall be compensated for the degree of disability 
over and above the degree of disability existing prior to the 
aggravation.  See Allen v. Brown, 7 Vet. App. 439, 448 
(1995). 

The Board has reviewed the veteran's service medical records 
and observes that the only notations of a right knee disorder 
are included in a March 1975 physical profile serial report, 
which indicates "Bilateral Chondromalacia," and a February 
1994 medical record.  This record indicates that a 
consultation was requested because of a history of left knee 
pain "associated now" with the right knee.  No clinical 
findings are noted, however, and the veteran's April 1994 
separation examination report is negative for any right knee 
symptomatology.

During his October 1994 VA general medical examination, the 
veteran reported that he had experienced intermittent right 
knee pain for the past ten years and that such pain was 
attributable to abnormal compensation for the left knee.  The 
examination revealed right knee flexion to 145 degrees and 
extension to 180 degrees.  The pertinent diagnosis was right 
knee pain, noted to be "[p]robably chronic strain secondary 
to" the veteran's left knee erosive degenerative joint 
disease and fairly stable at the current time.  X-rays 
revealed that the right knee was normal in appearance.

At his July 1995 VA hearing, the veteran reiterated his 
contention that his right knee disorder resulted from weight 
compensating and gait changes due to his left knee disorder.

The report of the veteran's March 1998 VA orthopedic 
examination indicates that the examiner had an opportunity to 
review the veteran's claims file, and the examiner noted the 
veteran's previous left knee surgery from 1974.  The 
examination revealed right knee tenderness to palpation, with 
no effusion of either knee.  The right knee was stable on 
varus and valgus testing.  Lachman's test, anterior drawer 
sign, and McMurray's test were negative, but crepitus of the 
patellofemoral joint was noted.  There was no patellar 
instability.  X-rays of the right knee revealed mild medial 
joint narrowing.  The pertinent diagnosis was mild 
degenerative joint disease in the medial compartment of the 
right knee.  In a June 1998 addendum, the examiner noted that 
it was "feasible" that degenerative joint disease of the 
right knee might have developed as secondary to compensating 
for the left knee, but the examiner also indicated that this 
was "not highly probable" because the left knee had been 
"fixed."

In this case, the Board has sought to reconcile the medical 
opinions from the October 1994 VA examination report and the 
June 1998 addendum.  The examiner who examined the veteran in 
October 1994 indicated that the veteran's right knee pain was 
probably secondary to his left knee disorder, while the 
examiner who examined the veteran in March 1998 and rendered 
an opinion in June 1998 found that such an etiological 
relationship was "not highly probable" in view of the 
veteran's previous left knee surgery.  In reviewing the 
October 1994 examination report, the Board finds no 
indication that the examiner who conducted this examination 
had an opportunity to review the veteran's claims file, and 
this examiner offered no rationale for his opinion regarding 
etiology.  By contrast, the examiner who conducted the March 
1998 VA examination did review the claims file, and he cited 
the veteran's prior left knee surgery in offering a rationale 
for his opinion.  Accordingly, the Board deems the 1998 
opinion to be of significantly greater probative value than 
the etiology opinion contained in the October 1994 VA 
examination report.  See Hayes v. Brown, 5 Vet. App. 60, 69 
(1993); Wood v. Derwinski, 1 Vet. App. 190, 192-93 (1992) 
("It is the responsibility of the BVA to assess the 
credibility and weight to be given the evidence").  See also 
Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993).  

The Board would also point out that there is no competent 
medical evidence of record relating a current right knee 
disorder to service, and there is no competent medical 
evidence showing that the veteran developed degenerative 
joint disease of the right knee within one year following 
service.

Indeed, the only other evidence supporting the veteran's 
claim is his lay opinion, as articulated in the testimony 
from his July 1995 VA hearing.  However, the veteran has not 
been shown to possess the requisite medical expertise needed 
to render a competent opinion regarding medical causation.  
See Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 (1992). 

Overall, then, the Board finds that the preponderance of the 
evidence in this case is against the conclusion that the 
veteran's right knee disorder was incurred in service or as 
secondary to his service-connected left knee disorder.  
Therefore, the veteran's claim for service connection for a 
right knee disorder must be denied.  In reaching this 
conclusion, the Board has considered the doctrine of 
reasonable doubt, as set forth in 38 U.S.C.A. § 5107(b) (West 
1991).  However, as the preponderance of the evidence is 
against the veteran's claim, this doctrine is not for 
application in the present case.  See Gilbert v. Derwinski, 1 
Vet. App. 49, 55 (1990). 



ORDER

A 20 percent evaluation for low back strain, 
spondylolisthesis, L5-S1, is granted, subject to the laws and 
regulations governing the payment of monetary benefits.

A 20 percent evaluation for postoperative traumatic arthritis 
of the left knee is granted, subject to the laws and 
regulations governing the payment of monetary benefits.

The claim of entitlement to a compensable evaluation for 
bilateral hearing loss is denied.

The claim of entitlement to service connection for a right 
knee disorder, to include as secondary to the veteran's 
service-connected left knee disorder, is denied.



		
	S. L. KENNEDY
	Member, Board of Veterans' Appeals

 

